United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2857
                                   ___________

Despina Ghement,                        *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Washington University,                  *
                                        *         [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                         Submitted: October 6, 1999

                               Filed: October 12, 1999
                                   ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

     Despina Ghement appeals the district court’s1 adverse grant of summary
judgment in her employment discrimination suit against her former employer,
Washington University. After careful de novo review of the record and the parties’
submissions, we conclude the district court correctly granted summary judgment in
Washington University’s favor. Accordingly, we dismiss Washington University’s
motion to strike as moot. See Stewart v. Professional Computer Ctrs., Inc., 148 F.3d
1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
937, 940 n.3 (8th Cir. 1998) (motion to strike dismissed as moot where challenged
documents and sections of brief were not relied on in considering merits of appeal).
As to Mrs. Ghement’s motion to strike, we find that it lacks merit because the
documents she seeks to strike were in fact before the district court, and her request to
supplement the record is denied because she has offered no reason for the record being
incomplete below. See Rivers-Frison v. Southeast Mo. Community Treatment Ctr.,
133 F.3d 616, 691 n.2 (8th Cir. 1998) (record on appeal consists only of evidence
presented to district court). We also conclude a comprehensive opinion would lack
precedential value. We thus affirm the district court’s ruling without further discussion.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-